DISMISS and Opinion Filed June 28, 2013.




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00774-CV

                    GPA HOLDING, INC., Appellant
                                V.
 BAYLOR HEALTH CARE SYSTEM, BAYLOR UNIVERSITY MEDICAL CENTER,
BAYLOR MEDICAL CENTER - WAXAHACHIE, BAYLOR ALL SAINTS MEDICAL
  CENTER, BAYLOR HEART AND VASCULAR HOSPITAL, BAYLOR MEDICAL
     CENTER AT GARLAND, BAYLOR REGIONAL MEDICAL CENTER AT
GRAPEVINE, BAYLOR MEDICAL CENTER - IRVING, TEXAS HEART HOSPITAL
OF THE SOUTHWEST, LLP D/B/A THE HEART HOSPITAL BAYLOR PLANO, AND
        BAYLOR REGIONAL MEDICAL CENTER AT PLANO, Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-10-09099-M

                               MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Evans
                                   Opinion by Justice Myers
       Before the Court is appellant’s amended agreed motion to dismiss the appeal. Appellant

has informed the Court that the parties have settled their differences. Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).



130774F.P05

                                                  /Lana Myers/
                                                  LANA MYERS
                                                  JUSTICE
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

GPA HOLDING, INC., Appellant                      On Appeal from the 298th Judicial District
                                                  Court, Dallas County, Texas.
No. 05-13-00774-CV       V.                       Trial Court Cause No. DC-10-09099-M.
                                                  Opinion delivered by Justice Myers.
BAYLOR HEALTH CARE SYSTEM,                        Justices Lang and Evans, participating.
BAYLOR UNIVERSITY MEDICAL
CENTER, BAYLOR MEDICAL CENTER -
WAXAHACHIE, BAYLOR ALL SAINTS
MEDICAL CENTER, BAYLOR HEART
AND VASCULAR HOSPITAL, BAYLOR
MEDICAL CENTER AT GARLAND,
BAYLOR REGIONAL MEDICAL
CENTER AT GRAPEVINE, BAYLOR
MEDICAL CENTER - IRVING, TEXAS
HEART HOSPITAL OF THE
SOUTHWEST, LLP D/B/A THE HEART
HOSPITAL BAYLOR PLANO, AND
BAYLOR REGIONAL MEDICAL
CENTER AT PLANO, Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      Subject to any agreement between the parties, it is ORDERED that appellees, BAYLOR
HEALTH CARE SYSTEM, BAYLOR UNIVERSITY MEDICAL CENTER, BAYLOR
MEDICAL CENTER - WAXAHACHIE, BAYLOR ALL SAINTS MEDICAL CENTER,
BAYLOR HEART AND VASCULAR HOSPITAL, BAYLOR MEDICAL CENTER AT
GARLAND, BAYLOR REGIONAL MEDICAL CENTER AT GRAPEVINE, BAYLOR
MEDICAL CENTER - IRVING, TEXAS HEART HOSPITAL OF THE SOUTHWEST, LLP
D/B/A THE HEART HOSPITAL BAYLOR PLANO, AND BAYLOR REGIONAL MEDICAL
CENTER AT PLANO, recover their costs of this appeal from appellant, GPA HOLDING, INC..




                                            –2–
Judgment entered this 28th day of June, 2013.




                                                      /Lana Myers/
                                                      LANA MYERS
                                                      JUSTICE




1300774.R.docx                                  –3–